ON MOTION
ORDER
In view of this court’s May 26, 2011 mandate in 2010-1035, reversing the judgment of noninfringement and remanding for a trial on damages, the parties jointly move to lift the stay of proceedings in this appeal and to vacate the order of the United States District Court for the District of Rhode Island awarding costs.
Upon consideration thereof,
It Is Ordered That:
(1) The motions are granted. The case is remanded for further proceedings as may be appropriate.
(2) Each side shall bear its own costs.